Citation Nr: 0003682	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for uveitis, right eye 
with choroiditis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1937 to July 1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board observes that evidence pertinent to the issues on 
appeal was received at the Board in December 1999.  The 
veteran has waived initial RO consideration of this evidence 
in accordance with the provisions of 38 C.F.R. § 20.1304 
(1999).

At the December 1999 Board hearing, the veteran raised the 
issue of entitlement to special monthly compensation on the 
basis of aid and attendance.  As this issue has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's right eye visual acuity is 10/200; visual 
acuity in the nonservice-connected left eye is finger 
counting at one feet.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for uveitis, right eye with choroiditis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 
4.80, 4.84a, Diagnostic Codes 6000, 6077 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, and that the duty to assist the veteran has been 
met.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for his right eye 
disability in an August 1944 rating decision, and was 
assigned a 10 percent disability evaluation.  By rating 
decision in May 1950, the RO increased the rating for the 
veteran's right eye disability to 30 percent, and that rating 
has remained in effect since that time.

The veteran's right eye disability is evaluated under 38 
C.F.R. § 4.84, Diagnostic Code 6000.  According to Diagnostic 
Code 6000, ratings for unhealed eye injuries and other 
diseases of the eyes listed in Diagnostic Codes 6000 through 
6008 (uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage and 
detachment of the retina) are to be rated from 10 to 100 
percent under the criteria for impairment of visual acuity or 
field loss, pain, rest-requirements or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.  38 C.F.R. § 4.84a, 
Part 4, Diagnostic Code 6000 (1999).

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75. 

Service medical records reflect that the veteran had a sudden 
onset of blindness in the right eye in 1939 while cleaning an 
engine while serving in Panama.  There was no trauma 
associated with the blindness.  The veteran was ultimately 
diagnosed with right chronic uveitis, progressive, cause 
undetermined, and chronic choroiditis, progressive.  His 
visual acuity upon discharge was 20/30 in the right eye and 
20/20 in the left.

The recent medical evidence shows that the corrected visual 
acuity in the veteran's service-connected right eye is 
20/100, as found in December 1998 and January 1999 VA 
treatment records.  Vision in the nonservice-connected left 
eye in the December 1998 VA treatment record was finger 
counting at one feet.

At his December 1999 Board hearing, the veteran testified 
that problems with his vision prevented him from reading the 
paper or watching television; he indicated that the 
television essentially functioned as a radio for him.  The 
veteran indicated that he could not shave by himself as he 
could not see the razor.  He indicated that he had some 
vision in his left eye, but that it was very "foggy".  The 
veteran's daughter testified that she helped the veteran with 
his food and the taking of medications.

Compensation is payable for the combination of service 
connected and non-service connected disabilities in a number 
of limited circumstances, including where there is blindness 
in one eye as the result of service connected disability and 
blindness in the other eye as a result of a non-service 
connected disability.  38 C.F.R. § 3.383. Loss of use or 
blindness of one eye, moreover, having only light perception, 
will be held to exist when examination reveals the presence 
of certain criteria, which include the inability to recognize 
test letters at 1 foot (.30m).  38 C.F.R. § 4.78.

In Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 
Vet. App. 142 (1999), the Court of Appeals for Veterans 
Claims (formerly the Court of Veterans Appeals) (Court) 
upheld VA's interpretation of 38 U.S.C.A. § 1160(a) and 38 
C.F.R. § 3.383 to the effect that hearing loss in a non-
service-connected ear is deemed to be normal for the purpose 
of rating hearing loss in the service-connected ear.  
VAOPGCPREC 32-97.

Although not specifically addressed by the Court, the 
analysis applied in determining that the nonservice-connected 
organ was considered to be normal, when the diagnostic 
criteria requires the consideration of the impairment of 
paired organs, also applies to the evaluation of impairment 
of vision.  Because the visual impairment in the veteran's 
left eye is not related to service, the vision in that eye is 
considered to be normal, or 20/20, for determining the 
appropriate rating for the service-connected right eye 
disability, unless there is blindness in both eyes.

Service connection is not in effect for decreased vision in 
the left eye.  Applicable regulations further provide that 
when only one eye's disability is service-connected, the 
maximum evaluation for total loss of vision of that eye is 30 
percent, unless there is enucleation (Diagnostic Code 6066, 
40 percent), serious cosmetic defect (separately ratable), or 
blindness of both eyes (38 C.F.R. § 3.383(a)(1) (1999)).  
Having examined the evidence of record, the Board finds no 
medical evidence of  enucleation, serious cosmetic defect or 
blindness of both eyes.  Service connection is not in effect 
relative to the left eye.  Therefore, in this case, the 
maximum possible evaluation for loss of vision of the right 
eye is 30 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  

The preponderance of the evidence establishes that the 
veteran is not entitled to a rating in excess of 30 percent 
for his right eye disability.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and his claim for an increased 
rating must be denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Codes 6000 and 6077 
(1999).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right eye disability, alone, has resulted 
in a marked interference with his employment or necessitated 
frequent hospitalizations so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for uveitis, right eye with 
choroiditis, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

